Case 20-82282-CRJ11   Doc 4    Filed 10/29/20 Entered 10/29/20 16:37:50   Desc Main
                              Document      Page 1 of 4
Case 20-82282-CRJ11   Doc 4    Filed 10/29/20 Entered 10/29/20 16:37:50   Desc Main
                              Document      Page 2 of 4
Case 20-82282-CRJ11   Doc 4    Filed 10/29/20 Entered 10/29/20 16:37:50   Desc Main
                              Document      Page 3 of 4
Case 20-82282-CRJ11   Doc 4    Filed 10/29/20 Entered 10/29/20 16:37:50   Desc Main
                              Document      Page 4 of 4
